DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims 1-20 as submitted on 10/30/19 were examined.

Information Disclosure Statement
	The IDS’s submitted on 10/30/19 and 5/21/21 were considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7-13, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Makmel et al (US 2019/0289013).

Claims 1, 13, and 20:
Blockchain network used for authentication) configured to:
maintain a trust ledger including a trust account balance (TAB) associated with each user of a set of users, wherein the TAB associated with each user of the set of users represents a value used to determine whether the respective user is permitted to access a resource (paragraphs 38-39 and 41; Distributed ledgers in the blockchain network are considered trust ledgers.  The ledgers store user credibility authentication entries or the credibility scores can be considered the claimed TAB.  These entries/credibility scores are used to determine whether a user is authenticated successfully or not), and wherein by maintaining the trust ledger, the one or more computing devices enable each device of a set of devices having access to the trust broker system (paragraph 121; Verification service) to:
receive, by a respective device of the set of devices, a request for a TAB associated with a user of the set of users (paragraphs 121 and 123-124);
determine, based on the trust ledger, the TAB associated with the user of the set of users (paragraphs 121 and 123-126; Calculate credibility score); and
output, by the respective device of the set of devices, information indicative of the TAB associated with the user of the set of users (paragraphs 128; Fetch calculated credibility score).

The rejection of claim 1 applies, mutatis mutandis, to claims 13 and 20.

Claims 7 and 19:
	As per claim 7, Makmel further discloses wherein the one or more computing devices comprise one or more blockchain miner devices (paragraphs 128-129 and 147; The existence of a blockchain network means block chain miner devices exist).
The rejection of claim 7 applies, mutatis mutandis, to claim 19.

Claim 8;
	Makmel further discloses the TAB corresponding to each user of the set of users may be within a range from 0 to 1000 (paragraph 124; Each blockchain ledger holder may have a copy of the ledger stored on the blockchain network, so a TAB corresponding to a user could have a number of copies corresponding to the claimed range).

Claim 9:
	Makmel further discloses wherein the consensus algorithms include one or more of proof-of-work algorithms, proof-of-stake algorithms, and proof-of-time algorithms (paragraph 128; Proof-of-Stake algorithm discussed).

Claim 10:
	Makmel further discloses wherein the TAB associated with each client of the set of clients changes at a TAB change rate (paragraphs 44, 120, 130, and 132; Credibility score increases or decreases and the participant’s weight also vary over time, increasing or decreasing).

Claim 11:
	Makmel further discloses wherein the TAB associated with each client of the set of clients increases at the TAB change rate (paragraphs 44, 120, 130, and 132; Credibility score increases or decreases and the participant’s weight also vary over time, increasing or decreasing).

Claim 12:
	Makmel further discloses wherein the TAB associated with each client of the set of clients decreases at the TAB change rate (paragraphs 44, 120, 130, and 132; Credibility score increases or decreases and the participant’s weight also vary over time, increasing or decreasing).




Allowable Subject Matter
Claims 2-6 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 2 and 6 are considered as containing allowable subject matter due to the combination of limitations further recited in each claim.  Claims 3-5 are dependent on claim 2 and are considered as containing allowable subject matter due to dependency on claim 2.  Claims 14-18 recite limitations substantially similar to claims 2-6 respectively and are considered as containing allowable subject matter for similar reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PONNOREAY PICH whose telephone number is (571)272-7962. The examiner can normally be reached M-F 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on 571-272-3739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/PONNOREAY PICH/Primary Examiner, Art Unit 2495